FILED
                              NOT FOR PUBLICATION                           JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



TODD KENNETH HOROB,                              No. 11-35023

                Plaintiff - Appellant,           D.C. No. 1:09-cv-00156-RFC

  v.
                                                 MEMORANDUM *
McCONE COUNTY,

                Defendant - Appellee.



                     Appeal from the United States District Court
                             for the District of Montana
                      Richard F. Cebull, Chief Judge, Presiding

                            Submitted December 19, 2012 **

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Todd Kenneth Horob appeals pro se from the district court’s summary

judgment in his action alleging federal and state law claims in connection with his

pretrial detention. We have jurisdiction under 28 U.S.C. § 1291. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Taylor v. List, 880 F.2d 1040, 1044 (9th Cir. 1989). We affirm.

      The district court properly granted summary judgment because Horob failed

to introduce admissible evidence sufficient to establish a genuine dispute of

material fact as to whether he was adversely affected by a lack of wheelchair

access during a court hearing and whether defendant’s actions or omissions caused

him to lose vision in one of his eyes. See id. at 1045 (“A summary judgment

motion cannot be defeated by relying solely on conclusory allegations unsupported

by factual data.”); O’Guinn v. Lovelock Corr. Ctr., 502 F.3d 1056, 1060 (9th Cir.

2007) (setting forth elements of an Americans with Disabilities Act claim,

including the requirement that a plaintiff be a qualified individual with a

disability); Gibson v. County of Washoe, Nev., 290 F.3d 1175, 1185 (9th Cir. 2002)

(explaining the limited bases for municipal liability under 42 U.S.C. § 1983);

Moralli v. Lake County, 839 P.2d 1287, 1291 (Mont. 1992) (state law medical

negligence claim requires expert testimony to establish causation if cause of injury

is not obvious).

      Horob’s contentions concerning alleged fraud and the denial of discovery

motions are rejected.

      AFFIRMED.




                                           2                                     11-35023